Citation Nr: 1436069	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-45 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected cervical spine strain with herniated disk at C3-4 with left radiculopathy. 

2.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine strain with herniated disk at C3-4 with left radiculopathy.

3.  Entitlement to a compensable evaluation for gastroesophageal reflux disorder (GERD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1971 to October 1976, and June 1977 to June 1992. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied service connection for a left shoulder disability; granted service connection for cervical spine strain with herniated disk at C3-4 with left radiculopathy and assigned a 10 percent disability evaluation; and continued a non-compensable evaluation for GERD.

In a May 2013 decision, the Board, in relevant part, denied increased evaluations for cervical spine disability and GERD, and remanded the service connection claim for a left shoulder disability.  The Veteran appealed the Board's decision as it pertained to the issues of increased evaluations for cervical spine disability and GERD to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014  Order, the Court vacated the May 2013 Board decision, and remanded the case to the Board for further proceedings consistent with a February 2014 Joint Motion for Remand. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


The issues of service connection for a left shoulder disability and an increased evaluation for cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Throughout the appeal, the Veteran's GERD has been manifested by consistent use of medication, with symptoms of pyrosis and dysphagia especially when medication dosages are missed.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for GERD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2009, prior to the June 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The January 2009 letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his GERD had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim. The January 2009 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the  VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate  evaluations of the Veteran, rendered appropriate diagnoses consistent with the remainder of the evidence of record, and provided sufficient information to evaluate GERD.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his GERD since he was last examined in July 2012.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has declined the opportunity to provide testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.   

Analysis

The Veteran essentially contends that his GERD is more disabling than contemplated by the current non-compensable (zero percent) evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2013).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2013).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's disability has been rated under Diagnostic Codes 7399-7346.  His specific diagnosis is not listed in the Rating Schedule.  Consequently, the RO assigned Diagnostic Code 7399 pursuant to 38 C.F.R. § 4.27 which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2013).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. 4.114, Diagnostic Code 7346 for hiatal hernia.  Based on the medical evidence discussed below, the Board finds that the Veteran has been appropriately rated under Diagnostic Code 7346.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case").  The Veteran has not suggested that other diagnostic codes be applied.
Under Diagnostic Code 7346, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2013). 

On VA examination in January 2009, the Veteran denied nausea, vomiting, hematemesis or melena, diarrhea or constipation, peritoneal adhesion, postgastrectomy syndromes, and periods of incapacitation due to stomach or duodenal disease.  Additionally, there was no history of hospitalization, surgery, or trauma; and there was no effect on his occupational function and activities of daily living.   His symptoms included substernal pyrosis only when he forgot to take his medication.  He took one tablet of over-the-counter Prilosec daily to treat his reflux.  On evaluation, the examiner indicated that the Veteran was well-developed, well-nourished, and in no acute distress.  Also, his weight was stable, and there was no sign of anemia or tenderness.  A diagnosis of intermittent hyperacidity, claimed as mild esophageal reflux disease, was noted.  

A November 2010 letter from P.M., M.D. noted that he had been treating the Veteran for several years and that despite treatment, the Veteran continued to have episodes of regurgitation and esophageal dysphagia. 

The July 2012 VA examination report reflected that he Veteran took Prilosec 20 mg daily and that he was symptom-free as long as took his medication.  He did not have signs or symptoms due to any esophageal conditions, esophageal stricture, spasm of esophagus, an acquired diverticulum of the esophagus, or related scars; or pertinent physical findings or complications related to GERD. 

In a May 2014 statement, the Veteran indicated that he was prescribed omeprazole, so that he would not have to buy his medication over the counter.  He indicated that he believes that he will be on this medication for his entire life, as without such medication, he experiences an upset stomach and burning sensation in his throat and neck within 24 hours.  It is relieved with medication. 
Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that a 10 percent evaluation is warranted for the Veteran's GERD.  Although the Veteran is symptom-free while on his medication, without it he experiences pyrosis and dysphagia.  While he also had regurgitation, there is no indication that it was accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Nor are other persistent symptoms shown, sufficient to warrant the even higher 30 percent rating.  In any case, only two symptoms are necessary for a compensable evaluation and based on his pyrosis and dysphagia, a 10 percent evaluation, but not higher, is warranted for the entire period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Other Considerations

In making this decision, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has not overlooked the Veteran's statements with regard to the severity of his GERD.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In reaching the determination in this case, the Board has taken into account the Veteran's assertions as to his symptoms which he reported to the various clinicians cited herein.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's GERD with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The associated symptoms (pyrosis and dysphagia) he has experienced as a result of his GERD are specifically included in the rating criteria.  Id. 

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his GERD renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


	(CONTINUED ON NEXT PAGE)
ORDER

A 10 percent evaluation for GERD is granted, subject to the regulations governing the award of monetary benefits.


REMAND

As to the claim for service connection for a left shoulder disability, pursuant to the Board's May 2013 remand, the Veteran was afforded an examination in July 2013.  The July 2013 examination report demonstrated a normal left shoulder.  In a September 2013 letter, the Veteran indicated that the July 2013 examination was inadequate as the examiner stated to him that she was unable to conduct the examination due to his inability to relax his shoulder.  He noted that the examination report did not reflect the examiner's inability to conduct the examination.  Based on the Veteran's contentions, he should be afforded another examination to determine the nature and etiology of any current left shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

With regard to the claim for an increased evaluation for the cervical spine disability, the Veteran was last afforded examinations in April 2009 and July 2012.  As pointed out by the parties to the February 2014 Joint Motion for Partial Remand, neither of these examination reports address whether there was additional functional limitation during flare-ups pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, on remand, the Veteran should be afforded an updated examination, specifically addressing these factors. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of any current left shoulder disability.  The claims file (to include copies of any pertinent records from the Veteran's electronic claims file) and copies of the May 2013 remand and this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine the diagnosis of any current left shoulder disability, and indicate if the disability is separate and distant from the cervical spine disability.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) any current left shoulder disability was either (1) caused by or (2) is aggravated by the Veteran's service-connected cervical spine disability.   

If the examiner determines that a left shoulder  disability is aggravated by the service-connected cervical spine disability, the examiner should report the baseline level of severity of the nonservice-connected left shoulder disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner should also determine whether it is at least as likely as not (a 50 percent probability or greater) that any current left shoulder disability is related to service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2. Schedule the Veteran for an examination in order to determine the current level of severity of his cervical spine strain with herniated disk at C3-4 with left radiculopathy.  The claims file (to include copies of any pertinent records from the Veteran's electronic claims file) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific degrees at which pain begins.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's cervical spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there are any neurological abnormalities associated with the cervical spine disorder, and, if present, identify the affected nerves and level of severity.    

The examiner should also address the impact of the Veteran's cervical spine disorder on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

3. Thereafter, readjudicate the Veteran's claims.   If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


